DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 9-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Frauens et al US Patent 2013/0211529A1 in view of Fitz et al US Patent Pub. 2009/0226068A1.
Frauens et al discloses a customized (see paragraph 39 and 50) medical implant (40, see Fig. 4) for attachment to and at least partly covering the natural femoral head of a hip joint of a subject (see Fig. 5).  
	Fitz et al discloses a customized medical implant (1113, see Fig. 11) for attachment to and at least partly covering the natural femoral head of a hip joint of a subject (see Fig. 11), said medical implant (1113) comprising a dome shaped shell having a height, an inner equatorial shell radius, an orifice radius, a thickness at the equatorial line, and a thickness at the top of the dome (see figure below), wherein one or more of the thickness, the thickness, the equatorial shell radius, the orifice radius and the shell height are customized to the hip joint of the subject based on at least one 3D computed tomography image showing substantially the entirety of the natural femoral head and the acetabulum of said hip joint (see paragraphs 0060 and 76-78) and wherein the thickness at the top of the dome is larger than the thickness at the equatorial line (see figure below). Regarding claims 2, 5, 7, 9-11 and 13, see Figures 1C, 11 and paragraphs 76-78.  Regarding claim 3, as disclosed by the applicant’s representative it is common to have leg length discrepancy when a patient suffers from a diseased joint.

	Regarding claims 12, 14 and 15, Frauens et al discloses the invention substantially as claimed.  However, Fitz is silent regarding the system being configured for selecting a patient as eligible based on a tolerance zone of the roundness/sphericity or radius of the femoral neck between at least 1mm to 4mm.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a patient as eligible based on a tolerance zone of the roundness/sphericity or radius of the femoral neck between at least 1mm to 4mm, since it has been held that finding an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALVIN J STEWART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        2/8/22